Exhibit 4.1.6 AMENDMENT TO DEBENTURES AND WARRANTS, AGREEMENT AND WAIVER THIS AGREEMENT AND WAIVER (this “Amendment”) is entered into on January 12, 2010 (the “Effective Date”) by and among Cryoport, Inc., a Nevada corporation (the “Company”), on the one hand, and Enable Growth Partners LP (“EGP”), Enable Opportunity Partners LP (“EOP”), Pierce Diversified Strategy Master Fund LLC, Ena (“Pierce”, together with EGP, EOP and Pierce, the “Enable Funds”), and BridgePointe Master Fund Ltd. (“BridgePointe,” together with the Enable Funds, each individually referred to as a “Holder” and collectively as the “Holders” or the “Investors”), on the other hand.Capitalized terms not defined in this Amendment shall have the meanings ascribed to such terms in each of the Securities Purchase Agreements (each as defined in documents referred to in the recitals incorporated by reference below) and, in each of the Debentures (each as defined in documents referred to in the recitals incorporated by reference below). WHEREAS, the Company and the Holders are parties to that certain Amendment to Debentures and Warrants, Agreement and Waiver entered into on September 1, 2009 (the “September 2009 Amendment Agreement”); WHEREAS, the Company and the Holders are parties to that certain Amendment to Debentures and Warrants, Agreement and Waiver entered into on February 19, 2009, and effective as of January 27, 2009 (the “February 2009 Amendment Agreement”); WHEREAS, all recitals contained in the September 2009 Amendment Agreement and February 2009 Amendment Agreement are hereby incorporated into this Amendment by this reference; WHEREAS, by letter dated December 23, 2009, the Holders agreed to extend the Monthly Redemption Date from January 1, 2010, to January 11, 2010; WHEREAS, the Company has filed with the Securities and Exchange Commission (“SEC”) a registration statement on Form S-1 relating to a contemplated firm commitment underwritten public offering of shares of the Company’s common stock and warrants to purchase shares of common stock; and WHEREAS, the Company and the Holders now desire that the terms of the Debentures, Warrants and other Transaction Documents, as such have been modified by the mutual agreement of the parties as of the date hereof, be modified and have entered into this Amendment to document their agreement regarding such modifications. NOW THEREFORE, in consideration of the mutual promises and agreements contained herein, and intending to be legally bound hereby, the undersigned parties hereby agree as follows: 1 Incorporation of Preliminary Statements. The Recitals set forth above by this reference hereto are hereby incorporated into this Amendment. 1.Deferral of Payment of the Monthly Redemption Amount.The parties hereby agree that the Company’s obligation to pay the Monthly Redemption Amount on the Monthly Redemption Dates of January 11, 2010 (which was previously extended from January 1, 2010 pursuant to the Waiver Letter) and February 1, 2010 are deferred until the Monthly Redemption Date of March 1, 2010, at which time the Company shall pay to the Holders, pro rata in the manner provided in the September Amendment, the aggregate sum of Six Hundred Thousand Dollars ($600,000)(the “March 1 Redemption Payment”). 2.Approval of Public Offering. Provided it is closed by the earlier of (i) the date that is five (5) trading days after the date that the Company first meets the stock price requirements for the listing of its common stock on the Nasdaq Capital
